TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                    NO. 03-07-00495-CV



                                  Annita Wilson, Appellant

                                                 v.

  Acevedo Enterprises, Inc.; and Virginia K. Villarreal, Individually and as Independent
  Administrator of the Estates of Leandro Acevedo, Jr. and Melba V. Acevedo, Appellees


   FROM THE DISTRICT COURT OF CALDWELL COUNTY, 22ND JUDICIAL DISTRICT
       NO. 04-PI-274, HONORABLE CHARLES R. RAMSAY, JUDGE PRESIDING



                           MEMORANDUM OPINION


              Annita Wilson has filed a Motion to Dismiss her appeal. The motion is not opposed.

We grant the motion and dismiss this appeal.




                                               G. Alan Waldrop, Justice

Before Chief Justice Law, Justices Pemberton and Waldrop

Dismissed on Appellant’s Motion

Filed: January 24, 2008